


109 HR 5629 IH: To provide for the same treatment of all individuals

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5629
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2006
			Mr. Wexler introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the same treatment of all individuals
		  notified of possible qualification for low-income subsidies for purposes of
		  enrollment and the waiver of late enrollment penalties under the Medicare part
		  D program.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Part D Deadline Equality Act of 2006.
		2.Application of
			 same Medicare part D special enrollment and waiver of late enrollment penalty
			 rules for all individuals notified of possible qualification for low-income
			 subsidies
			(a)In
			 generalAny special
			 enrollment period for 2006 established under section 1860D–1(b)(3) of the
			 Social Security Act (42 U.S.C. 1395w–101(b)(3)) for subsidy-eligible
			 individuals, and any waiver of a late enrollment penalty applicable to such
			 individuals, shall apply to all notified part D eligible individuals without
			 regard to whether or not they are subsidy-eligible individuals.
			(b)DefinitionsFor
			 purposes of this section:
				(1)Notified part D
			 eligible individualThe term
			 notified part D eligible individual means a part D eligible
			 individual (as defined in section 1860D–1(a)(3)(A) of the Social Security Act
			 (42 U.S.C. 1395w–101(a)(3)(A)) who is notified by the Secretary of Health and
			 Human Services after May 15, 2006, but before November 15, 2006, that the
			 individual may qualify for a low-income subsidy under section 1860D–14(a) of
			 such Act (42 U.S.C. 1395w–114(a)).
				(2)Subsidy-eligible
			 individualThe term subsidy-eligible individual
			 means a part D eligible individual (as so defined) who is determined to be a
			 subsidy-eligible individual (as defined in section 1860D–14(a)(3) of the Social
			 Security Act, 42 U.S.C. 1395w–114(a)(3)).
				
